ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A computer system for identifying fundamental heart rate harmonics within noisy sensor signals…
	generate a summed local signal value by summing an amplitude of the candidate peak with amplitudes of each of the one or more harmonics…and generate a summed local noise value by summing amplitudes associated with signals that occur between the one or more harmonics and dividing the summation of amplitudes by a number of bins utilized in the summation of amplitudes 
calculate a candidate figure of merit by dividing the summed local signal value by the summed local noise value…identify a fundamental harmonic within the frequency-domain biometric signal based upon the candidate figure of merit…and display a user's heart rate based upon the identified fundamental harmonic

Claims 2-4 are allowable due to their dependence on allowable claim 1.

Specifically, claim 5 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for identifying fundamental heart rate harmonics within a noisy photoplethysmogram…
	the first summed local signal value comprises a summation of an amplitude of a first candidate peak with amplitudes of each of one or more first harmonics of the first candidate frequency band, and a first summed local noise value comprises a summation of amplitudes associated with signals that occur between the one or more first harmonics divided a number of bins utilized in the summation of amplitudes…and the second summed local signal value comprises a summation of an amplitude of a second candidate peak within the second candidate frequency band with amplitudes of each of one or more second harmonics of the second 
	ranking the first candidate frequency band and second candidate frequency band based upon the first candidate figure of merit and the second candidate figure of merit…identifying a fundamental harmonic heartbeat associated with the user within the noisy photoplethysmogram based upon the ranking…and displaying the user's heart rate based upon the fundamental harmonic heartbeat associated with the user

Claim 6 is allowable due to their dependence on allowable claim 5.

The amendments and arguments made by the Applicant on October 13, 2020, of independent claims 1 and 5, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, the specificity of “calculate a candidate figure of merit by dividing the summed local signal value by the summed local noise value…identify a fundamental harmonic within the frequency-domain biometric signal based upon the candidate figure of merit…and display a user's heart rate based upon the identified fundamental harmonic” and in claim 5, the specificity of “ranking the first candidate frequency band and second candidate frequency band based upon the first candidate figure of merit and the second candidate figure of merit…identifying a fundamental harmonic heartbeat associated with the user within the noisy photoplethysmogram based upon the ranking…and displaying the user's heart rate 
Salehizadeh et al (US 2016/0361021) teaches a computer system for identifying fundamental heart rate harmonics within noisy sensor signals (Abstract; employing a time-varying spectral analysis approach for reconstructing a heart-related signal that includes motion artifacts, or what is considered a noisy signal) and specifically in the claims of the instant application:
one or more processors (element 2300 in Fig. 23; ¶226); and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system (¶36) to perform at least the following: receive, at a sensor input interface, biometric signal data from a sensor (elements 110 and 108 in Fig. 1; element 410 in Fig. 4) in contact with a user (element 102 in Fig. 1; element 406 in Fig. 4); extract, using a computer processor, a frequency-domain biometric signal from the biometric signal data (Table 1; extract fundamental frequency component...from time-frequency spectrum); identify a candidate frequency band within the frequency-domain biometric signal (Table 1; represented by three highest peaks spectral array; ¶88; retain a number of candidate spectral peaks); identify one or more harmonics associated with the candidate peak (Table 1; 1st and 2nd harmonics obtained).
Gunawan et al (US 2015/0032447) teaches a method for determining a measure of harmonicity…which includes selecting candidate fundamental frequencies within a range, and for candidate determining a mask or retrieving a pre-calculated mask that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857          

/REGIS J BETSCH/Primary Examiner, Art Unit 2857